



Exhibit 10.1
MAXLINEAR, INC.
5966 La Place Court, Suite 100
Carlsbad, CA 92008




December 21, 2015


Dana McCarty
6853 Gold Pine Way
San Jose, CA 95120
dj_mccarty@yahoo.com


Subject: Offer of Employment - REVISED


Dear Dana:


I would like to offer you our heartfelt congratulations on your selection as the
final candidate for a position at MaxLinear. You have met the exacting
meritocracy standards of personal and professional achievement to which we hold
all our employees. We are truly excited to extend you an offer of employment at
MaxLinear as specified below. Your acceptance of our offer will represent an
important milestone in our rapid growth as a fabless, communications IC company.


First and foremost, we immensely value your superior qualities of proven
technical competence, and passion for excellence. Your personal attributes are
congruent with our cherished EPIC values - “Excellence, People, Integrity, and
Compassion”. Together, with your able partnership, we aim to build a world class
IC company.


In our workplace, we foster an environment of risk-taking and reward, along with
a relentless focus on customer-driven products. By being true to this principle,
we are determined to create a company with a business model and an organization
that will set altogether new and lofty standards in work culture. In addition,
MaxLinear will constantly endeavor to uphold its commitment to making “Every
working day a lot of fun”. We thank you for your interest in MaxLinear and look
forward to unparalleled success together as partners in the same adventure.


Employment Offer


I am very pleased to offer you a position with MaxLinear, Inc. (the “Company”),
as Vice President, Global Sales, with work responsibilities in both the Carlsbad
and Irvine, California offices. You will report to the CEO, Kishore Seendripu.
If you decide to join us, you will receive an annualized salary of $250,000,
minus all applicable taxes, paid in installments per our established bi-weekly
payroll cycle. We will also offer you a one-time sign-on bonus of $25,000, minus
all applicable taxes. The sign-on bonus is paid at the conclusion of your first
thirty (30) days of employment. If you voluntarily leave the Company within the
first two (2) full years of employment you will be required to repay to the
Company the full amount of the sign-on bonus.


In addition, you will be eligible for a target annual bonus of up to 55% of your
then-current base salary. Your first eligibility for bonus will be for
performance in calendar year 2016 paid in 2017 or semi -annual as described
below. If you decide to join the Company, it will be recommended to the
Company’s Board of Directors (or an authorized committee) that the Company award
you an equity grant of restricted stock units (RSUs) with respect to a value of
$600,000. The number of shares will be determined by dividing $600,000 by the
closing sales price of the Company’s Class A common stock on the date of grant.


You and the CEO will create performance milestone goals for the global sales
team. Once approved, this sales plan may include a potential of a semi-annual
bonus payment. However, the overall annual potential bonus percentage does not
change.


We are also offering you relocation benefits for your move from San Jose,
California to Southern California. These include short term assistance and a
relocation allowance. If you join the Company, you will be based initially in
Carlsbad, California. However, when you are not travelling for business, you
will be required to work out of both Irvine and Carlsbad facilities on a weekly
basis. Temporary living arrangements will be arranged and paid for by the
Company from your start date for two (2) months, as needed. This is for lodging
only; other living expenses like meals and laundry will be a personal expense.
In addition, the Company will reimburse you for the following: a rental car from
your start date for two (2) months; coach airfare for you and your family for
your permanent relocation from the Bay Area to San Diego, California.







--------------------------------------------------------------------------------





We will also reimburse you for actual expenses not to exceed $3,000 per month
for up to another four (4) months on the cost of an apartment or other temporary
living facility, but not as an offset to your permanent residency costs. You
will be responsible for all gas and tolls for the rental car and will need to
provide proof of insurance to the rental car carrier. In addition, we will only
reimburse you for these approved expenditures once you submit valid receipts to
the Company and will only be reimbursed to you (or paid by the Company on your
behalf) if you are an employee of the Company on the date of reimbursement or
payment by the Company.


In addition to the short term relocation benefits discussed above, you will
receive a one-time relocation allowance of $50,000, minus all applicable taxes,
paid on or before September 30, 2016. This is intended to offset the cost of
your relocation to Southern California. Payment will be processed based on the
confirmation of your move date to Southern California. In the event that
relocation does not occur in 2016 the allowance will not be paid to you. In the
event you voluntarily leave the Company prior to the completion of two full
years of employment you will be required to repay the Company the full amount of
the relocation allowance.


You will also be eligible to receive certain employee benefits, such as paid
time off, participation in our 401K plan, employer contribution towards health
insurance premiums, etc. The details of these employee benefits will be
explained in greater detail in a subsequent correspondence. Benefit eligibility
is first of the month following your start date. You should note that the
Company may modify job titles, salaries, and benefits from time to time as it
deems necessary.


Performance Evaluation Period


After your initial three (3) months of employment at the Company, your
performance against your job responsibilities will be evaluated by the CEO.
After your job performance has been deemed to be satisfactory, there will be
regular follow-up performance evaluations annually or as in accordance with the
Company’s Employee Handbook.


Equity Incentive


The Company will recommend that its Board of Directors (or an authorized
committee) approve equity related compensation of RSUs as specified in the
compensation proposal above.  This equity related compensation will be subject
to the terms and conditions of the Company’s 2010 Equity Incentive Plan and the
form of RSU award agreement approved by the Board (or an authorized committee).
The shares subject to the RSU award will vest over four years based on your
continuing to provide services to the Company, as follows: twenty five percent
(25%) of the shares subject to the RSU award will vest on the 20th day of the
first February, May, August, or November to occur following the first
anniversary of your employment. For example, if your first date of employment
was January 5, 2016, twenty five percent (25%) of your shares would be expected
to vest on February 20, 2017. Thereafter, the shares subject to the RSU award
will vest on a quarterly basis over the remaining three years. No right to any
shares will be earned or accrued until such time as they have become fully
vested. In addition, the grant of equity awards and subsequent vesting will not
confer any additional right to continued vesting or employment or modify in any
way the “at will” status of the employment relationship.


Other Employment Terms


The Company is excited about your joining the Company and looks forward to a
beneficial and productive relationship. Nevertheless, you should be aware that
your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to





--------------------------------------------------------------------------------





conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ notice.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of the effective date of your employment, or our employment
relationship with you may be terminated. If you anticipate you may have
immigration issues, please advise us now so that we may start to investigate
those issues prior to your effective date.


The Company conducts post offer background checks on all candidates. These are
done by a 3rd party vendor. All offers however, are contingent upon successfully
completing the required background check which may include areas such as
employment verification, degree verification, civil, criminal and DMV record
search. Once begun, the background check may take up to five (5) business days
to be completed. You will be sent information on this background check process
once you accept the offer of employment with the Company.


We also ask that, if you have not already done so, you disclose to the Company
any agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed. It is our understanding that any such agreements will not
prevent you from performing the duties of your position, and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.
    
As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent and other intellectual property rights to any invention made during your
employment at the Company, non-disclosure of the Company’s proprietary
information, and arbitration of disputes between you and the Company. Please
note that we must receive this signed agreement on or before your effective
date.


There are several online training courses that are required to be completed upon
hire, including Non-Harassment, and several Compliance related topics.


As a member of the executive team you will also be offered a change in control
and severance agreement (the “CIC Agreement”) that is commensurate with other
eligible vice presidents at the Company. The CIC Agreement includes severance
benefits, accelerated vesting and other items. A template is included with this
offer letter and will be personalized if you agree to this offer of employment.


To accept the Company’s employment proposal, please sign and date the Acceptance
Form attached to this letter; and, to maintain the confidentiality of
compensation information, return a copy of ONLY the Acceptance Form page to
Kathi Guiney via email at kguiney@maxlinear.com. This letter, along with any
agreements relating to proprietary rights between you and the Company, sets
forth the terms of your employment with the Company and supersedes any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter may not be modified or amended except by a written
agreement signed by the CEO of the Company and you.


This offer of employment will terminate if it is not accepted, signed and
returned by December 24, 2015. We look forward to your favorable reply and to
working with you at MaxLinear, Inc.


Sincerely,


FOR MAXLINEAR, INC.




Adam Spice            
Chief Financial Officer    











--------------------------------------------------------------------------------







Kathi Guiney            
Vice President, Human Resources

































--------------------------------------------------------------------------------







OFFER ACCEPTANCE FORM






The terms of the letter dated April 29, 2016 are agreed to and accepted:




Printed Name: ___________________________




Signature:    _____________________________    




Date:     _________________________________




Anticipated Start Date: ____________________




 






Enclosures: Please initial receipt and review of the following:


1.
MaxLinear Mission Statement Initials:_______________



2.
2016 Benefits Guide Initials:___________________








